Citation Nr: 0310238	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  93-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May1961 to May 1964.  
He was a member of the U.S. Army Reserve from April 1983 to 
December 1987 when he was released due to unsatisfactory 
participation.  The only verified period of active duty for 
training (ACDUTRA) is from April 26 to May 12, 1984.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  His claim was subsequently transferred to the 
RO in Huntington, West Virginia.  In November 1995, October 
1997 and February 2001 the Board remanded the case for 
further development.  The requested development has been 
completed to the extent possible and the case has been 
returned to the Board for further appellate action.  


FINDING OF FACT

There is no competent evidence of record linking the 
veteran's currently diagnosed peripheral vascular disease to 
his service or any incident therein.


CONCLUSION OF LAW

Peripheral vascular disease was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and what part of that evidence is to be provided by 
the claimant, and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, after the February 2001 remand, VA notified the 
claimant by letters dated in November 2002, that VA would 
attempt to obtain all relevant evidence identified.  He was 
also advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was advised of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in the January 2003 supplemental statement of 
the case.  The duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the RO made every effort to 
secure all the veteran's service department medical records 
and his VA treatment records.  However, it became apparent 
that treatment records during his period of training in 1986, 
as well as August 1986 treatment records from the VA Medical 
Center in Philadelphia were unavailable and that further 
efforts to secure these records would be futile.  All other 
service and VA treatment records have been associated with 
the claims files.  Moreover, VA was notified in August 2001 
that the veteran's Social Security Administration file was no 
longer available; but that the medical records relied upon in 
reaching a decision were from VA Medical Centers.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent obtainable evidence was not received.  Therefore, 
the duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran's April 1964 separation medical history shows he 
complained of leg cramps with weather changes.  The 
accompanying separation examination report, however, 
indicates that clinical evaluation of the veteran's lower 
extremities was normal.  Peripheral vascular disease was not 
diagnosed at anytime during the veteran's active duty 
service.

Treatment records from John F. Kennedy Health Center, dating 
from February 1977 to January 1985, show no complaints, 
findings, treatment or diagnoses related to peripheral 
vascular disease.

A September 1991 VA Medical Center discharge summary notes 
that the veteran underwent a left superficial femoral artery 
angioplasty in 1986.  At admission he reported a three-day 
history of claudication in both legs.  He underwent an aortic 
bifemoral graft to both femoral profundae.  The diagnosis was 
severe peripheral vascular disease status post aortic 
bifemoral graft to profunda.  The summary did not indicate 
the etiology of the veteran's peripheral vascular disease.

VA treatment records, dating from November 1991 to October 
2002, show ongoing treatment for peripheral vascular disease, 
as well as for other, unrelated complaints.  Although the 
veteran's history of a 1991 surgery is often referred to, 
there is no medical opinion regarding the etiology of the 
veteran's current peripheral vascular disease.

In January 1994, the veteran was afforded a personal hearing 
at the Central Office before a former Veterans Law Judge.  At 
that time, he testified that he initially experienced leg 
pain during a unit exercise at Fort Dix, New Jersey.  He 
stated that his legs "gave out."  He reportedly was taken 
to an aid station and told to have a doctor or hospital check 
him out when he returned.  He was placed on limited duty for 
the remainder of his duty and went immediately to the VA 
Medical Center in Philadelphia, where he reportedly underwent 
the angioplasty in August 1986.  He testified that the 
physicians did not tell him what caused his peripheral 
vascular disease.  The angioplasty was initially successful.  
The veteran reportedly sought treatment for peripheral 
vascular disease in 1986 and 1987, but not again until 1991.  
He also continued his reservist duties afterwards.

The veteran was again afforded a personal hearing at the 
Central Office in December 2000, before the undersigned 
Veterans Law Judge.  He again testified regarding the 
incident he experienced during his training exercise and 
clarified that he was not hit or injured, but merely fell 
after feeling leg pain.  Prior to 1986 he had experienced 
tightness and numbing of his feet and leg cramps during 
reservist training, but never received any treatment for 
these complaints.  He testified that the physicians told him 
that his peripheral vascular disease began before 1986 
because it was not a disease that would develop 
"overnight."

Although the veteran's September 1986 Statement of Retirement 
Points, clearly shows that he had three two-week periods of 
ACDUTRA from April 1983 to April 1986, the RO, after many 
attempts has been able to verify only one period of ACDUTRA, 
from April 26, 1984 to May 12, 1984.

Analysis

The veteran alleges that he has peripheral vascular disease 
as a result of an injury during reservist training in August 
1986.  In the alternative, he alleges that his peripheral 
vascular disease was caused or aggravated by ACDUTRA periods 
prior to the 1986 episode.  His representative contends that 
the RO did not comply with the February 2001 remand because 
the veteran was not provided a VA examination.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing inactive duty for training (INACDUTRA).  38 
U.S.C.A. § 101(24).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

A disorder may also be directly service connected if the 
evidence of record, regardless of its date, shows that the 
claimant had a chronic disorder in service, and that the 
veteran still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  If the disorder 
is not chronic, it may still be service connected if the 
disorder is observed in service or an applicable presumptive 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology.  Id.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that peripheral vascular disease was incurred 
in or aggravated by service.  In this regard, while there is 
evidence of complaints of leg cramps at discharge in 1964, 
the separation medical examination report shows the veteran's 
lower extremities were normal.  While the veteran testified 
in December 2000 that physicians told him that his peripheral 
vascular disease began before the 1986 incident, it must be 
recalled that a "layman's account of what (a physician) 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).   Further, the veteran has 
also testified that physicians have not etiologically linked 
his vascular disease to his service or any incident therein.  
The veteran has provided no competent evidence linking his 
peripheral vascular disease to service or linking it to any 
period of active duty, ACDUTRA or INACDUTRA.  Although the 
Board finds the veteran's testimony credible regarding the 
1986 episode, his assertions that he currently has peripheral 
vascular disease as a result of his 1986 reservist service 
are not competent as he is not trained to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claim of entitlement 
to service connection for peripheral vascular disease must be 
denied.  

With regard to the representative's contention that the 
February 2001 remand was not complied with in not providing 
the veteran with a VA examination, the Board notes that the 
veteran was to be provided an examination only in the event 
that other evidence was obtained.  Despite many attempts, the 
RO was not able to obtain any medical evidence that would 
assist the veteran and hence, a VA examination is not 
necessary under the facts of this case.  Wells v. Principi, 
No. 02-7404 (2003 U.S. App. LEXIS 8073, Apr. 29, 2003).

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for peripheral vascular disease is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

